DETAILED ACTION
Papers filed on 01/13/2022 have been received.  Accordingly claims 22-25, 27-34, 37 and 40-44 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In claim 34, line 2, the article “the” has been changed to “a” for lacking of antecedent basis.
Allowable Subject Matter
Claims 22-25, 27-34, 37 and 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a detector, comprising: a comparator receiving on a voltage input a voltage value to be detected; a digital to analog converter coupled to a reference voltage potential and having an output connected to another input of the comparator; and a Finite State Machine receiving an output of the comparator and producing digital outputs for inputs of a memory controller, wherein the Finite State Machine is configured to receive a command signal.    The prior art of record also fails to teach or suggest a detector, comprising: a digital to analog converter coupled to a reference voltage potential and having an output connected to a transistor of a current to voltage converter, the current to voltage converter .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/15/2022

/SON L MAI/Primary Examiner, Art Unit 2827